EXHIBIT 10.2

AMENDMENT NO. 2 TO THE AMENDED AND RESTATED

TIME SHARING AGREEMENT

This Amendment No. 2 (including the Schedules A and B attached hereto,
collectively hereinafter “Amendment No. 2”), dated as of March 26, 2015, to the
Amended and Restated Time Sharing Agreement will amend that certain Amended and
Restated Time Sharing Agreement, dated as of March 26, 2014, by and between
American Express Travel Related Services Company, Inc., (“AETRSC”) and Kenneth
I. Chenault (“User”), as previously amended by the Amendment No. 1 to the
Amended and Restated Time Sharing Agreement, dated February 12, 2015, by and
between AETRSC and User (including any Schedules attached to the foregoing,
collectively hereinafter “Time Sharing Agreement”).

W I T N E S S E T H:

WHEREAS, pursuant to Section 1 of the Time Sharing Agreement, AETRSC and User
desire to amend the Time Sharing Agreement, as provided herein, to reflect the
addition of the Gulfstream [redacted] aircraft bearing Federal Aviation
Administration Registration Number [redacted] and Manufacturer’s Serial Number
[redacted], to Schedule A.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree that,
from and as of the date hereof, the Time Sharing Agreement shall be, and hereby
is, amended as set forth below.

 

  1.

AETRSC and User hereby expressly agree that the Schedule A attached hereto
amends and replaces the Schedule A attached to the Time Sharing Agreement.

 

  2.

All notices and other communications given pursuant to Section 12 of the Time
Sharing Agreement under this Amendment No. 2 and/or the Time Sharing Agreement
shall be addressed to the parties as provided on the signature page of this
Amendment No. 2.

 

  3.

All capitalized terms not defined herein shall have the meanings ascribed to
them in the Time Sharing Agreement.

 

  4.

Except as expressly amended by this Amendment No. 2, the Time Sharing Agreement
remains in full force and effect, and this Amendment No. 2 shall not be
construed to alter or amend any of the other terms or conditions set forth in
the Time Sharing Agreement. In the event of a conflict between the terms of the
Time Sharing Agreement and this Amendment No. 2, the provisions of this
Amendment No. 2 shall prevail.

 

  5.

This Amendment No. 2 may be executed in counterparts, each of which will be
deemed to be an original, but both of which together shall constitute one and
the same instrument.

 

1



--------------------------------------------------------------------------------

  6.

TRUTH-IN-LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS.

THE AIRCRAFT LISTED ON SCHEDULE A ATTACHED HERETO HAVE BEEN MAINTAINED AND
INSPECTED UNDER FAR PART 91 DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF
THIS AGREEMENT OR, IF THE AIRCRAFT ARE LESS THAN 12 MONTHS OLD, SINCE NEW.
AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC., 1 EXPRESS DR., NEWBURGH,
NY 12550, CERTIFIES THAT ALL OF THE AIRCRAFT LISTED ON SCHEDULE A ATTACHED
HERETO ARE COMPLIANT WITH APPLICABLE MAINTENANCE AND INSPECTION REQUIREMENTS OF
FAR PART 91 FOR THE OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT. ALL OF THE
AIRCRAFT LISTED ON SCHEDULE A ATTACHED HERETO WILL BE MAINTAINED AND INSPECTED
UNDER FAR PART 91 FOR OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.

DURING THE DURATION OF THIS AGREEMENT, AMERICAN EXPRESS TRAVEL RELATED SERVICES
COMPANY, INC., 1 EXPRESS DR., NEWBURGH, NY 12550, IS CONSIDERED RESPONSIBLE FOR
OPERATIONAL CONTROL OF ALL OF THE AIRCRAFT UNDER THIS AGREEMENT.

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.

THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH-IN-LEASING REQUIREMENTS” ATTACHED
HERETO IN SCHEDULE B ARE INCORPORATED HEREIN BY REFERENCE.

THE UNDERSIGNED, AS A DULY AUTHORIZED OFFICER OF AMERICAN EXPRESS TRAVEL RELATED
SERVICES COMPANY, INC., 1 EXPRESS DR., NEWBURGH, NY 12550, CERTIFIES THAT IT IS
RESPONSIBLE FOR OPERATIONAL CONTROL OF ALL OF THE AIRCRAFT LISTED ON SCHEDULE A
ATTACHED HERETO AND THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.

 

2



--------------------------------------------------------------------------------

[SIGNATURES ON THE FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed on the day and year first above written. The persons signing below
warrant their authority to sign.

 

AMERICAN EXPRESS TRAVEL    KENNETH I. CHENAULT RELATED SERVICES COMPANY, INC.   
   By: /s/ Jeffrey W. Lee    /s/ Kenneth I. Chenault Name: Jeffrey W. Lee   
Title: Vice President       Address:        American Express Travel    Address:
Kenneth I. Chenault

Related Services Company, Inc.

  

c/o American Express Company

Attn: VP of Flight Operations

  

200 Vesey St., [redacted]

1 Express Dr.

  

New York, NY 10285

Newburgh, NY 12550

  

Phone: [redacted]

Phone: [redacted]

  

Facsimile: [redacted]

Facsimile: [redacted]

  

Email: [redacted]@aexp.com

Email: [redacted]@aexp.com

                 

A legible copy of this Amendment No. 2 shall be kept in the Aircraft for all
operations

conducted hereunder.

 

4



--------------------------------------------------------------------------------

SCHEDULE A

One (1) Gulfstream [redacted] aircraft bearing Federal Aviation Administration
Registration Number [redacted] and Manufacturer’s Serial Number [redacted];

One (1) Sikorsky [redacted] aircraft bearing Federal Aviation Administration
Registration Number N91AE and Manufacturer’s Serial Number [redacted];

One (1) Gulfstream [redacted] aircraft bearing Federal Aviation Administration
Registration Number [redacted] and Manufacturer’s Serial Number [redacted]; and

One (1) Gulfstream [redacted] aircraft bearing Federal Aviation Administration
Registration Number [redacted] and Manufacturer’s Serial Number [redacted].

 

5



--------------------------------------------------------------------------------

SCHEDULE B

INSTRUCTIONS FOR COMPLIANCE

WITH “TRUTH-IN-LEASING” REQUIREMENTS

 

1.

Mail a copy of the lease to the following address via certified mail, return
receipt requested, immediately upon execution of the lease (14 C.F.R. 91.23
requires that the copy be sent within twenty-four hours after it is signed):

Federal Aviation Administration

Aircraft Registration Branch

ATTN: Technical Section

P.O. Box 25724

Oklahoma City, Oklahoma 73125

 

2.

Telephone or fax the nearest Flight Standards District Office at least
forty-eight hours prior to the first flight under this lease.

 

3.

Carry a copy of the lease in the aircraft at all times.

 

6